Exhibit 32.1 Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned, the Chief Executive Officer and the Chief Financial Officer, respectively, of Grande Communications Holdings, Inc., hereby certifies that, on the date hereof: 1. The quarterly report on Form 10-Q of Grande Communications Holdings, Inc. for the three months ending September 30, 2007 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Grande Communications Holdings, Inc. Date: November 14, 2007 /s/Roy H. Chestnutt Roy H. Chestnutt President and Chief Executive Officer Date: November 14, 2007 /s/Michael L. Wilfley Michael L. Wilfley Chief Financial Officer The foregoing certification is being furnished solely pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 (the “Exchange Act”) and 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document. This certification shall not be deemed “filed” for purposes of Section18 of the Exchange Act or otherwise subject to liability under that section. This certification shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Exchange Act except to the extent this Exhibit 32.1 is expressly and specifically incorporated by reference in any such filing.
